DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/16/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 9/16/2019.  These drawings are acceptable.
Election/Restrictions
5.	Applicant’s election of Group I (claims 1-7) in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-7 are examined on the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 20190260061 A1) in view of Sugiura et al (US 20020187386 A1).
Regarding claim 1, Hamada discloses a fuel cell module (1) comprising a cell stack body (3) including a plurality of power generation cells (31) stacked together, and a case body (2) containing the cell stack body. Hamada teaches that the case body (2) includes a plurality of connectors (27a, 27b, 27c and 27d) configured to mount the fuel cell module into a fuel cell vehicle [Fig. 1-6; paragraph 0018-0032].
Hamada further teaches that the fuel cell device (1) is mounted in the front compartment such that the fuel cells of the cell stack (3) are stacked in a direction corresponding to the front-rear direction of the vehicle [Fig. 6; paragraph 0033-0034]. Hamada further teaches that it should be noted that the fuel cell device (1) may be mounted in the front compartment such that the fuel cells of the cell stack (3) are stacked in a direction corresponding to the width direction of the vehicle [Fig. 6; paragraph 0035].
Hamada does not teach enough connectors to arrange them into two separate groups and mount the fuel cell separately in a direction corresponding to the front-rear direction of the vehicle and in a direction corresponding to the width direction of the vehicle. 
 
    PNG
    media_image1.png
    319
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    430
    media_image2.png
    Greyscale

Sugiura teaches a fuel cell module (100) wherein two mounting brackets (166a, 166b) (connectors) are used to mount the fuel cell module (100) with the vehicle body.   Sugiura teaches that the mounting brackets (166a, 166b) are provided on the end plates (126, 164) perpendicular to the stacking direction which hold the stacked body (108) firmly under pressure with reduced bracket size [Fig. 1, 5; paragraph 0059-0061, 0074-0076, 0087]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing connectors on the end plates perpendicular to the stacking direction in order to hold the stacked body firmly under pressure with reduced bracket size.
Therefore, Hamada in combination with Sugiura, the connectors can be grouped as a first connector group (166a, 166b, 27b, 27c) configured to be used for mounting the fuel cell module into a first fuel cell vehicle in a manner that a stacking direction of the cell stack body is aligned with a first direction (vehicle width direction); and a second connector group (166a, 27a, 166b, 27d) configured to be used for mounting the fuel cell module into a second fuel cell vehicle in a manner that the stacking direction of the cell stack body is aligned with a second direction (front-rear direction), and wherein some connectors (166a, 166b) are common to both the first connector group and the second connector group.
Regarding claim 2, Hamada/Sugiura teaches that the first direction is a vehicle width direction of the fuel cell vehicle, and the second direction is a front-rear direction of the fuel cell vehicle.
Regarding claim 3, Hamada teaches that the case body (2) has a substantially rectangular parallelepiped shape including a first side surface (24) and a second side surface (23) perpendicular to the stacking direction of the cell stack body, a third side surface (25) and a fourth side surface (26) in parallel with the stacking direction of the cell stack body, and a bottom surface (21) and an upper surface (22) perpendicular to the first to fourth side surfaces [Fig. 1-2]. In combination Hamada/Sugiura teaches a connector that is common to both the first connector group and the second connector group is formed on both of the first side surface (24) and the second side surface (23) [Hamada: Fig. 1; Sugiura: Fig. 1].
Regarding claim 6, Hamada/Sugiura teaches that the first connector group includes a first connector (166a) formed on the first side surface (24), a second connector (166b) formed on the second side surface (23), and a third connector (27c) formed on the bottom surface (21); and the second connector group includes the first connector formed (166a) on the first side surface (24), the second connector (166b) formed on the second side surface (23), and a fourth connector (27d) formed on the bottom surface (21) [Hamada: Fig. 1; Sugiura: Fig. 1].

Regarding claim 7, Hamada/Sugiura teaches that each of the first connector group (166a, 166b, 27b, 27c) and the second connector group (166a, 27a, 166b, 27d) includes at least three connectors, and the three connectors are provided at positions surrounding a gravity center position of the fuel cell module [Hamada: Fig. 1; Sugiura: Fig. 1].

10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 20190260061 A1) in view of Sugiura et al (US 20020187386 A1) as applied in claim 3 and further in view of Ishikawa et al (US 20150251560 A1). 
Regarding claim 4, Hamada/Sugiura remains silent about left side, right side or cross members for installing the fuel cell module.  However, Ishikawa teaches a fuel cell vehicle wherein left side (13L), right side (13R) or cross members (13SF) are provided for installing the fuel cell module [Fig. 2; paragraph 0029, 0056]. Therefore, in the first fuel cell vehicle, connectors (166a, 166b) formed on the first side surface (24) and the second side surface (23) are fixed respectively to left and right side members (13L, 13R), and in the second fuel cell vehicle, the connectors (166a, 166b) formed on the first side surface (24) and the second side surface (23) are fixed to respective cross members (13SF) extending in a vehicle width direction. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing installation members in order to install the fuel cell module safe and efficiently.



11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 20190260061 A1) in view of Sugiura et al (US 20020187386 A1) as applied in claim 3 and further in view of Katano et al (US 20150197165 A1). 
Regarding claim 5, Hamada teaches that the case body (2) comprises a stack case containing the cell stack body but remains silent about an auxiliary device case joined to the stack case.  However, Katano teaches a fuel cell vehicle comprising a fuel cell module housed in a casing (200) and an auxiliary device unit (AU) joined with the casing (200) for storing auxiliary devices [Fig. 2; paragraph 0047-0048]. And would be obvious that the first side surface is formed on the stack case, and the second side surface is formed on the auxiliary device case. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing an auxiliary device case in order to store the auxiliary devices in a safe and secure area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723